ORDER
The Disciplinary Review Board having filed its decision with the Court on March 9,1995, recommending that a letter of admonition be issued to SHELDON N. SPIZZ of MANALAPAN, who was admitted to the bar of this State in 1985, for violation of RPC 1.15(c) (disbursement of funds in which a third party has an interest) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.